Exhibit 10.2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

CONFIDENTIAL

SUPPLY AGREEMENT

 

This Supply Agreement (the “Agreement”), which shall become effective in
accordance with Section 10.1, is entered into by and between Dynavax
Technologies Corporation, a Delaware corporation, with a place of business
located at 2100 Powell Street, Suite 900, Emeryville, CA 94608, USA (“Dynavax”),
and Valneva Scotland Limited, a company organized under the laws of Scotland,
with its principal place of business at Oakbank Park Rd, Livingston EH53 0TG,
United Kingdom (“Purchaser”), and Valneva Austria GmbH, a company registered in
Austria (company number FN 389960 x /HG Wien) whose registered address is at
Campus Vienna Biocenter 3, 1030 Vienna, Austria (“Valneva Austria”).  Dynavax
and Purchaser may be referred to herein individually as a “Party” or
collectively as the “Parties”.

 

RECITALS

Whereas, Dynavax, a biopharmaceutical company, has developed a proprietary
toll-like receptor 9 (TLR9) agonist adjuvant known as CpG 1018;

Whereas, Purchaser is a specialty vaccine company engaged in the development,
manufacture and commercialization of vaccines for the prevention of diseases
with major unmet medical needs; and

Whereas, Valneva has developed a proprietary vaccine for the prevention of
COVID-19, the disease caused by SARS-CoV-2 and Valneva Austria wishes
to undertake clinical testing of and commercialize that vaccine initially in the
UK under an agreement with the UK Government.

Whereas Purchaser wishes to purchase and use Dynavax’s proprietary adjuvant for
the purposes of commercialisation of Purchaser’s vaccine and Dynavax wishes to
supply specified quantities of such adjuvant to Purchaser for such use, on the
terms and conditions set forth below. 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

Article 1
DEFINITIONS

1.1“Affiliate” means, with respect to any Party, any entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Party, but for only so long as such control
exists.  As used in this Section 0, “control” means (a) to possess, directly or
indirectly, the power to direct the management or policies of an entity, whether
through ownership of voting securities, by contract relating to voting rights or
corporate governance; or (b) direct or indirect beneficial ownership of more
than fifty percent (50%) (or such

 

--------------------------------------------------------------------------------


Confidential

 

 

lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of the voting share capital or other
equity interest in such entity.

1.2“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act (15
U.S.C. §§78dd-1, et. seq.), as amended (the “FCPA”), the Organization for
Economic Co-operation and Development (OECD) Convention on combating bribery of
foreign public officials in international business transactions, the UK Bribery
Act 2010, as amended, and any subordinate legislation made under the FCPA or the
UK Bribery Act 2010 from time to time together with any guidance and/or codes of
practice issued by the relevant government department concerning the
legislation, and any other Applicable Laws of similar effect, and the related
regulations and published interpretations thereunder.“Applicable Laws” means the
applicable provisions of any and all national, supranational, regional, state,
and local laws, treaties, statutes, rules, regulations, administrative codes,
guidance, or other requirements of any Government Authority having jurisdiction
over or related to the subject item or activity or Party.

1.3“Batch” means the specific quantity of CpG Material produced in a single
manufacturing production run.  

1.4“Bioequivalent Version” means, with respect to the CpG Adjuvant, [***].

1.5“Biosimilar Version” means, with respect to a Product that is being sold in a
country or regulatory jurisdiction worldwide (the “Reference Product”), a
biopharmaceutical product sold by a Third Party (other than a Third Party acting
on behalf of or in concert with Purchaser or Dynavax or any Affiliate or
sublicensee or assignee of Dynavax or Purchaser) in such country or regulatory
jurisdiction worldwide that through reference to the regulatory approval of the
Reference Product, is eligible for and has achieved regulatory approval in such
country or regulatory jurisdiction pursuant to an abbreviated follow-on
biological approval pathway established by the regulatory authority in such
country or regulatory jurisdiction pursuant to the applicable law, or otherwise
is approved for marketing and sale in such country or regulatory jurisdiction by
an abridged procedure in reliance, in whole or in part, on the prior regulatory
approval of the Reference Product or on the safety and efficacy data generated
for the prior regulatory approval (in such country or regulatory jurisdiction)
of the Reference Product, including any such biopharmaceutical product that (i)
with respect to such biopharmaceutical product in the United States, has been
approved as a biosimilar or interchangeable product by the FDA pursuant to 42
U.S.C. § 262 of the Public Health Service Act, (ii) with respect to such
biopharmaceutical product subject to the regulatory jurisdiction of the EMA, has
been approved as a similar biological medicine product by EMA as described in
CHMP/437/04, issued 30 October 2005, as may be amended, or any subsequent or
superseding law, statute or regulation or (iii) with respect to such
biopharmaceutical product outside the United States and in a country which is
not subject to the regulatory jurisdiction of the EMA, has otherwise obtained
Regulatory Approval from a regulatory authority pursuant to similar statutory or
regulatory requirement as that described in the foregoing subsections (i) and
(ii) in such other country or regulatory jurisdiction.

1.6“Business Day” means each day of the week excluding Saturday, Sunday, and a
day on which banking institutions in San Francisco, CA, USA, Edinburgh, Scotland
or Vienna, Austria, are closed.

2



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

1.7“Calendar Quarter” means each of the three (3) month periods ending March 31
(“Q1”), June 30 (“Q2”), September 30 (“Q3”), and December 31 (“Q4”); except that
(a) the first Calendar Quarter of the Term shall begin on the Effective Date and
end on the first to occur of March 31, June 30, September 30, and December 31
thereafter; and (b) the final Calendar Quarter of the Term shall end on the last
day of the Term.

1.8“Calendar Year” means each successive period of twelve (12) consecutive
calendar months ending on December 31; except that (a) the first Calendar Year
of the Term shall begin on the Effective Date and end on December 31 of the
calendar year in which the Effective Date falls, and (b) the final Calendar Year
of the Term shall end on the last day of the Term.

1.9“Certificate of Analysis” means the written certification specifying that the
relevant analytical test results confirm that a specific Batch of CpG Material
delivered complies with the applicable Specifications.

1.10“Certificate of Conformance” means the written certification specifying that
a specific Batch of CpG Material delivered meets the applicable Specifications
and that such Batch has been manufactured in compliance with GMP.

1.11“CMO” means contract manufacturing organization.

1.12“Collaboration Agreements” means (i) the Clinical Collaboration Agreement
dated 31 July 2020 between Dynavax and Valneva Austria, and (ii) the
Collaboration Agreement dated 15 April 2020 between Dynavax and Valneva Austria,
as amended by Amendment No. 1 dated 29 July 2020; in each case, as amended from
time to time.

1.13“Confidential Information” means all non‑public information owned or
controlled by one Party or any of its Affiliates (together, the “Disclosing
Party”) and disclosed or made available to the other Party or any of its
Affiliates (together, the “Receiving Party”) in connection with this
Agreement.  For clarity, all Dynavax Know-How is the Confidential Information of
Dynavax, and the terms of this Agreement shall be deemed the Confidential
Information of both Parties.

1.14“Cost per Dose” means the purchase price for one Dose of CpG Material based
on the Dose Assumption, as set forth in Exhibit C.  For clarity, the Cost per
Dose is determined based on the actual quantity of CpG Material included within
a Dose.  In addition to the Cost per Dose based on the Dose Assumption,
Exhibit C also includes the Cost per Dose based on a Dose containing [***] mg
and [***] mg of CpG Material.

1.15“COVID-19” means the disease caused by SARS-CoV-2.

1.16“CpG Adjuvant” means Dynavax’s proprietary toll-like receptor 9 (TLR9)
agonist adjuvant referred to by Dynavax as CpG 1018, as described in more detail
in Exhibit A.

1.17“CpG Material” means the CpG Adjuvant [***], as described in more detail in
Exhibit A.

3



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

1.18“CTA” means a clinical trial authorisation filed with the applicable
Regulatory Authority in a country or jurisdiction, which application is required
to commence human clinical trials in the applicable country or jurisdiction.

1.19“Disclosing Party” has the meaning set forth in Section 1.13.

1.20“Dose” means the quantity (in milligrams) of CpG Material used in a single
unit of Product, net of any overage.  

1.21“Dose Assumption” means the quantity, in milligrams, of CpG Material that
the Parties expect to be included within a single Dose, which as of the
Effective Date is [***] mg.

1.22“Dynavax Know-How” means all Know-How owned or controlled by Dynavax as of
the Effective Date or during the Term that is necessary for the use, sale, offer
for sale, export, or import, of the CpG Material as incorporated into any
Product.

1.23“Dynavax Patents” means any and all Patents owned or controlled by Dynavax
as of the Effective Date or during the Term that claim any Dynavax Know-How or
the CpG Material, including the composition or any formulation thereof and any
method of making or using CpG Material.

1.24“Dynavax Technology” means the Dynavax Know-How and Dynavax Patents,
including Dynavax Foreground IP.

1.25“Export Control Laws” means (a) all applicable U.S. laws and regulations
relating to sanctions and embargoes imposed by U.S. Department of Treasury’s
Office of Foreign Assets Control (or its successor office or other body having
substantially the same function); (b) all applicable U.S. export control laws,
including the Arms Export Controls Act (22 U.S.C. Ch. 39), the International
Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the Trading With the
Enemy Act (50 U.S.C. app. §§ 1 et seq.), the Export Administration Act of 1979
(50 U.S.C. app. §§ 2401 et seq.), International Boycott Provisions of
Section 999 of the U.S. Internal Revenue Code of 1986, and all rules,
regulations and executive orders relating to any of the foregoing, including the
International Traffic in Arms Regulations (22 C.F.R. §§ 120 et seq.), the Export
Administration Regulations (15 C.F.R. §§ 730 et. seq.), and the regulations
administered by the Office of Foreign Assets Controls of the United States
Department of the Treasury; and (c) all export controls imposed on any goods by
any country or organization or nation within the jurisdiction of which either
Party operates or does business.

1.26“Facility” means the facility [***], which is located at [***], or, with
[***].

1.27“FDA” means the U.S. Food and Drug Administration or its successor.

1.28“Field” means the prevention, treatment, or amelioration of COVID‑19 in
humans.

1.29“GMP” means the then-current good manufacturing practices applicable to the
manufacture of CpG Material under Applicable Laws, including, (a) U.S. 21 C.F.R.
Parts 210 and 211 and 21 C.F.R. Parts 600-610, and (b) (i) Directive 2003/94/EC
laying down the principles and

4



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

guidelines of good manufacturing practice in respect of Medicinal Products for
human use and investigational Medicinal Products for human use, (ii) Directive
2001/83/EC laying down the principles and guidelines of good manufacturing
practice for Medicinal Products; (iii) further guidance as published by the
European Commission in Volume 4 (Good Manufacturing Practice) of “The Rules
Governing Medical Products in the European Union” and (iv) ICH Q7 Guideline
“Good Manufacturing Practice Guidance for Active Pharmaceutical Ingredients”.

1.30“Government Authority” means any national, international, federal, state,
provincial, or local government, or political subdivision thereof, or any
multinational organization, or any authority, agency, or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power, or any court or tribunal (or any
department, bureau or division thereof).

1.31“Know-How” means any and all data, inventions, methods, proprietary
information, processes, trade secrets, techniques and technology, whether
patentable or not, but which are not known to the public, including discoveries,
formulae, materials (including chemicals), biological materials (including
expression constructs, nucleic acid sequences, amino acid sequences, and cell
lines), practices, test data (including pharmacological, toxicological,
pre-clinical and clinical information and test data), analytical and assay
information, procedures, designs for experiments and tests, technology,
instrumentation, devices, regulatory filings, constructs, compounds, plans,
diagrams, drawings, manufacturing practices, methods, models, knowledge,
technology, and data (including formulation data), quality control data
(including drug stability data), and descriptions, and any other type of
information, in any form whatsoever.

1.32“Pandemic” means the COVID-19 pandemic as declared by the World Health
Organization.

1.33“Patents” means any and all: (a) patents and patent applications (with the
term patent being deemed to include an inventor’s certificate and application
therefor, and utility model and design model patents and applications), (b) any
foreign counterparts thereof, (c) all divisionals, continuations, continuations
in part thereof, (d) all patents issuing on any of the foregoing, and any
foreign counterparts thereof, and (e) all registrations, reissues,
re-examinations (including resulting post-grant amendments to a granted patent),
renewals, supplemental protection certificates, substitutions, revalidations,
and extensions, supplementary protection certificates, and foreign equivalents
of any of the foregoing.

1.34“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other similar entity or organization, including a government
or political subdivision, department, or agency of a government.

1.35“Product” means any pharmaceutical product containing or comprising [***].

1.36“Purchase Order” means each purchase order submitted by Purchaser for Doses
of CpG Material.

1.37“Quality Agreement” has the meaning set forth in Section 4.1.

5



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

1.38“[***] Costs” mean all reasonable and documented out-of-pocket costs and
expenses incurred by or on behalf of [***] and its Affiliates [***], include (a)
the costs and expenses of [***], including [***], (b) the costs and expenses
[***], (c) the costs and expenses of [***], and (d) any [***] due to [***].

1.39“Receiving Party” has the meaning set forth in Section 1.13.

1.40“Regulatory Approval” means, with respect to a country or other regulatory
jurisdiction, any and all approvals, licenses, registrations, or authorizations
of any Regulatory Authority necessary for the manufacture, use, storage, import,
transport, promotion, marketing, distribution, offer for sale, or sale of a
pharmaceutical product in such country or other jurisdiction.  

1.41“Regulatory Authority” means any Government Authority that has
responsibility over the testing, development, manufacture, use, storage, import,
transport, promotion, marketing, distribution, offer for sale, sale, or other
commercialization of pharmaceutical products in a given jurisdiction, including
the FDA in the U.S.

1.42“Rolling Forecast” has the meaning set forth in Section 2.2(a).

1.43“Senior Officer” means, with respect to Dynavax, the Chief Executive Officer
or his/her designee, and with respect to Purchaser, the Chief Executive Officer
or his/her designee.

1.44“Specifications” means the written specifications for the CpG Material, as
set forth in the Quality Agreement.  

1.45“Term” has the meaning set forth in Section 10.1.

1.46“Third Party” means any entity other than Dynavax or Purchaser or an
Affiliate of Dynavax or Purchaser.

1.47“U.S.” means the United States of America, including its territories and
possessions (including Puerto Rico).  

1.48“Vaccine” means Purchaser’s VLA2001 inactivated, whole-virus SARS‑CoV‑2
vaccine candidate and, for the avoidance of doubt, does not include the CpG
Adjuvant.

1.49“Vaccine Formulation” means the formulation containing the Vaccine and
further excipients but not the CpG Adjuvant.

1.50“Vaccine Supply Agreement” has the meaning set forth in Section 3.1.

1.51“Valneva” means the Purchaser, Valenva Austria GmbH and any Affiliate of
those parties.

6



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

Article 2
CpG Material SUPPLY

2.1Purchase and Sale.  Pursuant to the terms and conditions of this Agreement,
during the Term, (a) Dynavax (either itself or, in accordance with the
provisions of this Agreement, through its Affiliates or Third Party CMOs) shall
manufacture and supply the CpG Material to Purchaser in such quantities as are
determined in accordance with this Article 2, for use in the manufacture of the
Product for commercialization, manufacture and supply in the Field, and
(b) subject to Dynavax complying with its obligations under the preceding
clause (a) and meeting all of Purchaser’s and its Affiliates requirements for
CpG Adjuvant, as set out under this Agreement, Purchaser shall purchase from
Dynavax all of Purchaser’s and its Affiliates’ requirements for CpG Adjuvant for
such purpose and shall not procure or purchase, or attempt to procure or
purchase, the CpG Adjuvant [***] from any Third Party.

2.2Initial Commitments and Orders.  

(a)Committed Volumes. Subject to Section 2.5 below, Purchaser will submit
binding Purchase Orders for, purchase, and pay for, and Dynavax will supply,
[***] Doses (based on the Dose Assumption plus a [***] overage) of CpG Material
for delivery as set out in the table below:

Number of Doses ([***] mg)

First payment

Amount

Order deadline

Amount paid on order deadline

Delivery date

Amount paid on delivery date

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(b)Indicative Volumes. Purchaser anticipates that it may purchase the amounts
set out below (each an “Indicative Amount”).

 

Indicative Amount ([***] mg Doses)

1st Reserv. Fee Deadline

1st Reserv.

2nd Reserv. Fee Deadline

2nd Reserv.

Purchase Order Deadline

Purchase Order Payment

Delivery Deadline

Delivery Payment

Follow On Amount

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

1st Additional Amount

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

7



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

2nd Additional Amount

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

3rd Additional Amount

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(c)If the Purchaser places a Purchase Order, for any Indicative Amounts (which
order shall, in the case of any of the 1st, 2nd or 3rd Additional Amounts,
specify the precise volume being ordered) by the relevant Purchase Order
Deadline, that order shall be a binding Purchase Order and Dynavax shall supply
the relevant amount for delivery by the relevant date.

(d)Reservation Fees. In respect of any Indicative Amount:

(i)if the Purchaser on or before the 1st Reservation Fee Deadline places a
Purchase Order for that Indicative Amount, no Reservation Fee will be payable,
but Purchaser shall pay for that Indicative Amount, or if the Purchaser on or
before the 1st Reservation Fee Deadline notifies Dynavax in writing that it will
not place a Purchase Order (“Confirmation of No Purchase Notice”), no
Reservation Fee will be payable;

(ii)otherwise:

(1)the Purchaser shall pay the 1st Reservation Fee on the first Business Day
after the 1st Reservation Fee Deadline and if the Purchaser places a Purchase
Order for that Indicative Amount or serves a Confirmation of No Purchase Notice
on or before the 2nd Reservation Fee Deadline, no Second Reservation Fee will be
payable; and

(2)if the Purchaser neither places a Purchase Order for that Indicative Amount
nor serves a Confirmation of No Purchase Notice on or before the 2nd Reservation
Fee Deadline, the Purchaser shall pay the 2nd Reservation Fee on the first
Business Day after the 2nd Reservation Fee Deadline;

(e)Status of Reservation Fees. If the Purchaser becomes liable to pay, and does
pay, a Reservation Fee, Purchaser must place a Purchase Order in respect of the
relevant amount on or before the relevant Order Deadline in order to retain the
right to purchase such amount, and if the Purchaser does not submit a Purchase
Order in respect of such amount on or before such Order Deadline, the Purchaser
shall forfeit the Reservation Fee paid and the right to purchase such
amount.  If the Purchaser becomes liable to pay, and does pay, a Reservation
Fee, and subsequently places a Purchase Order in respect of the relevant amount
on or before the relevant Order Deadline, the amount of the Reservation Fee paid
shall be deemed to be a pre-payment of the aggregate Cost per Dose of the
relevant amount and shall be deducted from any subsequent payments of that
aggregate Cost per Dose.

All Purchase Orders are subject to Purchaser’s cancellation rights set forth in
Section 2.5 below.

8



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

2.3Further Forecasts and Orders

(a)Rolling Forecast.  On or before the first (1st) Business Day of each Calendar
Quarter during the Term, Purchaser may provide to Dynavax a rolling forecast of
any quantity of Doses of CpG Material beyond those referred to in Section 2.2
that Purchaser plans to order for delivery during the following [***] Calendar
Quarters (each, a “Rolling Forecast”).  Each Rolling Forecast shall be [***].

(b)Further Purchase Orders.  Within [***] days of receiving each Rolling
Forecast, Dynavax shall indicate whether it has the capacity to meet, and is
willing to supply, any or all of the requirements set out in that forecast and,
if so, the amount of the requirements in such forecast that it is willing to
supply; provided, however, that even if Dynavax has available capacity, it shall
have no obligation to make such capacity or any portion thereof available to
Purchaser.  To the extent Dynavax indicates that it has the capacity, and is
willing, to supply, any or all of the requirements set out in that forecast, the
Purchaser may within a further period of [***] days place a Purchase Order for
the indicated amount, and Dynavax shall accept or reject such Purchase Order in
writing within [***]Business Days after its receipt of such Purchase
Order.  Upon Dynavax’s acceptance of such Purchase Order, such Purchase Order,
subject to Purchaser’s cancellation rights set forth in Section 2.5, shall be a
binding commitment of the Purchaser to purchase and Dynavax to supply such
amount in accordance with such Purchase Order.  

2.4Delivery Terms.  

(a)Delivery and Shipping Terms.  Each Purchase Order will specify the delivery
date(s) for the Doses ordered, provided that the specified delivery date shall
be a date no sooner than, in the case of [***] Doses of the first [***] Doses of
the Committed Volumes under Section 2.2(a), [***] months from the date of such
Purchase Order, and in the case of all other Purchase Orders, [***] months from
the date of such Purchase Order (“Delivery Timeline”).  Dynavax shall package
and label all CpG Material in accordance with Applicable Laws and deliver all
CpG Material FCA (INCOTERMS 2020) the Facility, and title and risk of loss shall
pass from Dynavax to Purchaser upon the CpG Material being loaded onto the
carrier’s collecting vehicle at the Facility, cleared for export.  Purchaser
shall be responsible for obtaining all licenses or other authorizations for the
import of such shipments, for all freight, handling, insurance, and shipping
expenses for such shipments, and shall be the importer of record and responsible
for all duties and taxes for import of such shipments. Dynavax shall be
responsible for obtaining all licenses or other authorizations for the export of
such shipments, and Purchaser shall pay or reimburse Dynavax for all duties and
taxes for the export of such shipments. At Purchaser’s request, Dynavax shall
provide to Purchaser such information as Purchaser may reasonably request to
assist Purchaser in obtaining any licenses or other authorizations necessary for
the import of such shipments.

(b)[***]. Ahead of Regulatory Approval of the Product, Dynavax will use
commercially reasonable efforts to ensure that the CpG Materials shall, at the
time of delivery in accordance with Section 2.4(a), [***].

(c)Separate Contracts.  Each Purchase Order will constitute a separate contract
for the supply of CpG Material under the terms of this Agreement (and excluding
all other terms and conditions, including any set out or referred to in any
Purchase Order or acceptance

9



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

thereof).  In the event of a conflict between a Purchase Order (including any
acceptance thereof) and the terms of this Agreement, the terms of this Agreement
will govern.  

2.5Cancellation of Accepted Purchase Orders.  Each Purchase Order accepted by
Dynavax hereunder shall be non‑cancellable except to the extent expressly set
forth below:

(a)The Parties agree that if (i) the export or provision of CpG Material to
Purchaser outside of the United States becomes prohibited under Applicable Law,
including, U.S. export control or trade sanctions laws and regulations, and
regulations issued by the U.S. Department of Homeland Security’s Federal
Emergency Management Agency, (ii) such prohibition lasts for at least sixty (60)
days, and (iii) Dynavax is unable to export or provide CpG Material under a
license or other authorization from the relevant Government Authority within
such sixty (60) day period, then (x) Purchaser shall have the right to cancel
any accepted Purchase Orders for CpG Material that has not been delivered or
authorized for delivery by the relevant Government Authority prior to the end of
the sixty (60) day period, (y) Purchaser shall have no obligation to make
payment to Dynavax for CpG Material under any such cancelled Purchase Order that
has not been delivered or authorized for delivery by the relevant Government
Authority prior to the end of the sixty (60) day period, and (z) Dynavax shall
promptly repay to Purchaser any Advance Payment received from Purchaser for CpG
Material under any such cancelled Purchase Order that has not been delivered or
authorized for delivery by the relevant Government Authority prior to the end of
the sixty (60) day period.  

(b)The Parties agree that if the UK Government terminates the Vaccine Supply
Agreement for Product, or reduces or terminates any order which has been placed,
after a Purchase Order for CpG Material placed under this Agreement has become
binding but before payment by Purchaser of the Final Payment for such CpG
Material in accordance with Section 3.2, (i) Purchaser shall have the right to
cancel such Purchase Order (or, in the case of the UK Government’s reduction of
an order which has been placed, to reduce such Purchase Order to the extent of
such reduction), and (ii) Purchaser shall not be required to pay the Final
Payment for such CpG Material for such cancelled or reduced amounts of CpG
Material.  For clarity, in such event, Dynavax shall have the right to retain
the Advance Payment for such CpG Material.  

2.6Supply.  

(a)Documentation.  Dynavax shall establish and maintain any necessary drug
master files, standard operating procedures, protocols, and master Batch records
for the manufacture of the CpG Material.  Dynavax shall, in connection with each
shipment of CpG Material to Purchaser, provide to Purchaser the relevant
Certificate of Conformance, Certificate of Analysis, and any other documentation
as may be required in the Quality Agreement with respect to such shipment
verifying that each such shipment meets the warranties set forth in Sections 8.1
and 8.2. Without limiting Dynavax’s obligations under the Quality Agreement,
Dynavax shall promptly notify Purchaser after the discovery that any lot of
shipped CpG Material, which had previously been approved for release in
accordance with the Quality Agreement, fails to comply with its applicable
Specifications or is otherwise not in compliance with Applicable Laws, including
providing Purchaser with all details concerning the nature of any such failure
to meet Specifications.

10



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

(b)Release.  The Parties will agree to a mechanism in the Quality Agreement for
the shipment of test samples of each Batch of the CpG Material provided to
Purchaser for local release testing purposes.  

2.7Inspection and Acceptance.

(a)Shortages.  Purchaser shall notify Dynavax in writing of any shortage in any
shipment of CpG Material within [***] days after receipt.  In the event of any
verified shortage, Dynavax shall make up the shortage at no cost or expense to
Purchaser (beyond the Purchaser’s obligation to make the Final Payment for such
shortage amount following receipt thereof), within [***] Business Days if
replacement CpG Material stock is available, or, if it is necessary to produce
replacement CpG Material, Dynavax shall promptly start another manufacturing run
and shall deliver the replacement CpG Material to Purchaser within [***] months
after the notice of the shortage at no cost or expense to Purchaser (beyond the
Purchaser’s obligation to make the Final Payment for such shortage amount
following receipt thereof).

(b)Non-Conforming CpG Material.  

(i)Purchaser shall inspect all shipments of CpG Material promptly upon receipt,
and shall notify Dynavax in writing in reasonable detail if Purchaser is
rejecting any CpG Material because it fails to conform to Dynavax’s warranties
set forth in Sections 8.2(a) or 8.2(b) upon delivery, with such notice provided
within (A) [***] days after receipt of such shipment in the case of any
nonconformity that is readily observable by visual inspection, or (B) [***] days
of learning of such nonconformity where such non-conforming it not readily
observable by visual inspection.  All CpG Material not rejected within the
applicable [***] period specified in the preceding clause (A) or clause (B), as
applicable, will be deemed accepted.

(ii)If Purchaser notifies Dynavax of any nonconformity of any CpG Material in
accordance with Section 2.5(b)(i), Dynavax shall have the right to inspect the
CpG Material in question and Purchaser shall cooperate with Dynavax’s
inspection, including providing Dynavax with samples of the CpG Material in
question for testing upon request at Dynavax’s expense in accordance with the
process set forth in the Quality Agreement.  If Dynavax agrees with such notice
of nonconformity, Dynavax shall, at Purchaser’s discretion and Dynavax’s
expense, either: (A) replace such CpG Material, at no cost or expense to
Purchaser (beyond the Purchaser’s obligation to make the Final Payment for such
replacement CpG Material following receipt thereof), as soon as reasonably
practicable after receipt of notification of such nonconformity or (B) refund
any portion of the aggregate Cost per Dose paid to Dynavax for such CpG
Material.  If it is necessary to produce replacement CpG Material, Dynavax shall
promptly start another manufacturing run and shall deliver the replacement CpG
Material to Purchaser within [***] months after the notice of the nonconformity
at no cost or expense to Purchaser (beyond the Purchaser’s obligation to make
the Final Payment for such replacement CpG Material following receipt
thereof).  

(iii)If Dynavax disagrees with Purchaser that the relevant CpG Material did not
conform to Dynavax’s warranties set forth in Section 8.2(a) or 8.2(b), it may
require a sample of the allegedly nonconforming CpG Material to be delivered to
a mutually acceptable independent testing laboratory for testing.  Except in the
case of manifest error, the determination

11



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

of the laboratory as to whether the CpG Material is nonconforming will be final
and binding on the Parties with respect to Purchaser’s obligation to accept and
pay for the CpG Materials (or, as applicable, Dynavax’s obligation to provide
the applicable remedy specified below).  The fees and expenses of such
laboratory testing shall be borne entirely by the Party against whom such
laboratory’s determination is made.  If such determination is against Purchaser,
then such CpG Material shall be deemed accepted by Purchaser for purposes of
this Section 2.7(b), and Dynavax shall have no obligation to provide replacement
CpG Material.  If such determination is against Dynavax, then Dynavax shall, at
Purchaser’s election, either refund the portion of the aggregate Cost per Dose
paid by Purchaser for such CpG Material or replace such CpG Material, at no cost
or expense to Purchaser (beyond the Purchaser’s obligation to make the Final
Payment for such replacement CpG Material following receipt thereof), as soon as
reasonably practicable after replacement CpG Material becomes available.  If it
is necessary to produce replacement CpG Material, Dynavax shall promptly start
another manufacturing run after the determination against Dynavax and shall
deliver the replacement CpG Material to Purchaser within [***] months after such
determination at no additional cost or expense to Purchaser (beyond the
Purchaser’s obligation to make the Final Payment for the replacement CpG
Material following receipt thereof).

(c)Sole Remedy.  [***], the remedies set forth in this Section 2.7 will be
Purchaser’s sole and exclusive remedy with respect to nonconforming CpG Material
delivered to Purchaser by Dynavax hereunder.  This Section 2.7 shall apply to
any replacement CpG Material supplied by Dynavax.

(d)Damage after Delivery.  Purchaser shall bear the risk of damage to the CpG
Material after delivery to Purchaser pursuant to Section 2.4(a).  If the CpG
Material is damaged after delivery, and Purchaser intends to order replacement
CpG Material, Purchaser shall promptly notify Dynavax of the damage and any
orders for replacement CpG Material, and Dynavax shall use commercially
reasonable efforts to deliver the requested replacement CpG Material.  To the
extent such order is accepted by Dynavax, Dynavax shall deliver the accepted
quantity of such replacement CpG Material, as soon as reasonably practicable
after replacement CpG Material becomes available.

2.8Allocation in the Event of Product Shortages.  

The following provisions of this Section 2.8 shall not limit Dynavax’s
obligations under this Agreement and in particular its obligations under
Sections 2.2, 2.3 and 2.4 and its obligations to indemnify the Purchaser set out
in Section 9.1:

(a)If at any time, Dynavax determines that it will not be able to deliver the
quantities of CpG Material specified in any Purchase Order placed in accordance
with this Agreement on the applicable delivery date, or Dynavax is made aware of
any future anticipated shortages, then Dynavax shall immediately notify
Purchaser of such determination.  Such notification shall include the reasons
for and the expected duration of Dynavax’s anticipated inability to deliver such
quantities of CpG Material and steps being taken to immediately commence
providing the required quantities of CpG Material.  Promptly thereafter, the
Parties shall discuss in good faith the matters set forth in such notification
and begin good faith negotiations with respect to an alternative delivery
schedule or alternative sourcing for the CpG Material.  

12



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

(b)Subject to paragraph (c) below, if Dynavax is unable to supply, with respect
to a Calendar Quarter, the total quantity of CpG Material ordered by Purchaser
pursuant to Section 2.2 or 2.3 for delivery in such Calendar Quarter, plus the
total quantity of CpG Material required by Dynavax or its Affiliates or other
purchasers for their respective use in such Calendar Quarter (such event, a
“Shortfall”), the following shall apply:

(i)In the event of a Shortfall, the available CpG Material in each Calendar
Quarter in which a Shortfall occurs shall be allocated [***] on the basis of
[***] for such Calendar Quarter.  

(ii)The allocation rules set forth in this Section 2.8(b) shall restart for each
Calendar Quarter, without any carryover of a Shortfall realized by either
Purchaser or Dynavax in the prior Calendar Quarter.

(c)The provisions of paragraph (b) above shall be subject to the following in
respect of Purchase Orders submitted to Dynavax in accordance with Section 2.2:

(i)Dynavax shall in all circumstances take commercially reasonable endeavours to
ensure continuity and timeliness of supply of Purchaser’s requirements as set
forth in such Purchase Orders;

(ii)Dynavax shall notify the Purchaser immediately if it fails, or expects to
fail to deliver any amount of CpG Material in full and on time to the Purchaser;

(iii)if Dynavax fails to deliver CpG Material to the Purchaser on time and in
full and this results in [***], or [***], [***] the relevant order (but not of
any other order) shall [***];

(iv)during any period in which any such CpG Material is awaiting delivery
Dynavax shall [***], and Dynavax shall provide weekly update reports on such
delay, the causes of such delay and remedial action being taken.

2.9Supply Contacts.  Each Party shall designate one (1) qualified and
experienced supply chain professional to serve as that Party’s primary supply
contact regarding the supply of CpG Material pursuant to this Agreement (“Supply
Contacts”).  Each Party may replace its Supply Contact with an alternative
representative at any time with prior written notice to the other Party.  Supply
Contacts shall be responsible for facilitating information exchange and
discussion between the Parties regarding the supply of CpG Material under this
Agreement.  Each Party shall bear its own costs of its Supply Contact.

2.10Use of CMOs. Dynavax will have the right to use CMOs to supply the CpG
Material ordered by Purchaser, [***], provided that: (a) Dynavax shall be
responsible for the compliance of any CMOs with this Agreement; (b) Dynavax
remains fully and primarily responsible to Purchaser for the performance of, and
acts and omissions of, such CMOs, as if committed by Dynavax; and (c) in no
event shall Purchaser have any liability to any such CMO for any failure of
Dynavax to perform under its agreement with such CMO, including any failure to
pay any amounts due to such CMO (it being understood, however, that Purchaser
may have

13



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

liability to Dynavax for any failure to pay any undisputed amounts due to
Dynavax hereunder that results in Dynavax’s inability to pay such CMO). [***].

Article 3
FINANCIALS

3.1Price.  Subject to the remainder of this Article 3, all CpG Material supplied
by Dynavax to Purchaser under this Agreement that is manufactured in 2020 and
2021 shall be at a price equal to the Cost per Dose of such CpG Material as set
forth in Exhibit C.  Thereafter the Cost per Dose shall be subject to
adjustment, [***], and the Parties shall update Exhibit C accordingly.  The Cost
per Dose is exclusive of (a) any customs duties or taxes imposed with respect to
the export of the product and (b) all shipping and associated costs and all
taxes, duties, or other fees of whatever nature imposed with respect to CpG
Material supplied hereunder by or under the authority of any Government
Authority (including any import duty to the UK), all of which Purchaser agrees
to pay in addition to the Cost per Dose.  For clarity, Dynavax will be solely
responsible for payment of taxes on Dynavax’s income.  The Parties hereby agree
that the Cost per Dose set forth in Exhibit C as of the Effective Date is valid
only for CpG Material that is intended for use in, and is used in, the
manufacture of Products for use in the Field during the Pandemic.  If Purchaser
desires to use any of the CpG Material supplied under this Agreement in any
Product for use after the Pandemic, any such use shall be subject to [***]
Valneva Austria’s SARS-COV2 Vaccine Supply Agreement with the Secretary of State
for Business, Energy and Industrial Strategy, on behalf of the UK Crown (the
“Vaccine Supply Agreement”), and where Purchaser has already paid the Final
Payment for such shipment of CpG Material, Purchaser would be obligated to pay
Dynavax [***].

3.2Invoice and Payment.  Without prejudice to the obligations to pay Reservation
Fees as applicable. in respect of the CpG Material ordered in any accepted
Purchase Order, Dynavax will invoice Purchaser for [***] of the aggregate Cost
per Dose of such CpG Material (the “Advance Payment”) upon Dynavax’s acceptance
of such Purchase Order (provided always that the amount of any Reservation Fee
paid in respect of such amount of CpG Material shall be deemed a prepayment
against and deducted from such amount of the aggregate Cost per Dose of such CpG
Material) and for [***] of the aggregate Cost per Dose of such CpG Material (the
“Final Payment”) upon delivery of such CpG Material in accordance with
Section 2.4(a).  Purchaser shall pay each invoice, in U.S. Dollars, within [***]
days after receipt of such invoice by wire transfer of immediately available
funds into an account designated by Dynavax.  If Purchaser disputes any invoiced
amount hereunder (or a portion thereof), Purchaser shall timely pay any
undisputed portion of the invoiced amount in accordance with the preceding
sentence and shall notify Dynavax in writing of the disputed amount, including
the basis on which Purchaser disputes such amount, within [***] days after
receipt of the invoice.

3.3Late Payment.  If any undisputed payment due under this Agreement is not paid
when due in accordance with the applicable provisions of this Agreement, such
payment shall accrue interest from the date due at the annual interest rate of
[***] provided, however, that in no event shall such rate exceed the maximum
legal annual interest rate.  The payment of such interest shall not limit
Dynavax from exercising any other rights it may have as a consequence of the
lateness of any payment.

14



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

3.4Tax.  Purchaser shall pay any and all taxes (other than taxes based on
Dynavax’s income), duties, assessments, and other charges and expenses imposed
by any Government Authority on the sale, supply, transfer, export or import of
CpG Material hereunder.  If a withholding or deduction obligation occurs, then
the sum payable by Purchaser in respect of which such deduction or withholding
is required to be made shall be increased to the extent necessary to ensure that
Dynavax receives a sum equal to the sum which it would have received had no such
withholding or deduction occurred.  

Article 4
Regulatory; Quality

4.1Quality Agreement.  As soon as reasonably practicable after the Effective
Date, but no later than ninety (90) days thereafter, the Parties shall negotiate
in good faith and agree to the terms and conditions of a quality agreement (the
“Quality Agreement”), which shall be consistent in all material respects with
Dynavax’s quality agreement with its CMO, setting forth the respective
responsibilities of Parties in relation to quality as required for compliance
with Applicable Laws, including GMP, and including provisions (a) [***] and (b)
[***]. The Quality Agreement is hereby incorporated herein by reference.  To the
extent that the terms of this Agreement and those of the Quality Agreement are
in conflict, the terms of this Agreement shall control except with respect to
quality issues, which shall be governed by the Quality Agreement.  Each Party
agrees to comply, and to cause its Affiliates and, in the case of Dynavax, its
CMOs, to comply, with such Party’s obligations under the Quality Agreement.

4.2GMP, Quality Assurance, and Other Audits.  During normal business hours and
with reasonable advance notice, Purchaser shall have the right to conduct GMP,
quality assurance, and other audits of any location relating to the supply of
CpG Material hereunder, including at Dynavax’s CMO, as further set forth in the
Quality Agreement, and Dynavax shall and shall cause its Affiliates and any such
Third Party, including Dynavax’s CMO, to cooperate with Purchaser, its
Affiliates, and their representatives in any such audit or inspection as further
set forth in the Quality Agreement. Purchaser shall be responsible for the
reasonable and documented cost of any audit it conducts, including any
reasonable and documented amounts charged by Dynavax’s CMO in connection
therewith.

4.3Regulatory Inspections.  Dynavax shall cooperate and cause its Affiliates and
CMO to cooperate with any inspection of the Facility by any Government Authority
or Regulatory Authority, including in connection with the Regulatory Approval
process for the Product.  Dynavax shall promptly notify Purchaser in writing if
any Regulatory Authority notifies Dynavax that it intends to or (if no notice
was provided, that does) visit the Facility for the purpose of reviewing the
manufacture of CpG Material.  To the extent practicable under the circumstances
and not prohibited by such Regulatory Authority, Dynavax shall permit a
reasonable number of Purchaser’s representatives to be present on site for such
visit.  Dynavax shall promptly provide Purchaser with a copy of (i) any reports
or other correspondence issued by such Regulatory Authority following such
visit, and (ii) any material reports, comments, responses or other
correspondence prepared by or on behalf of Dynavax, including its CMO, from or
to (as applicable) any Regulatory Authority which relates specifically to or
would reasonably be expected to affect the Products, including any comments,
responses or notices received from the Regulatory Authority with respect
thereto, in each of (i) and (ii), redacted as appropriate to protect any

15



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

confidential information of Dynavax’s other customers.  Purchaser acknowledges
that it may not direct the manner in which Dynavax fulfills its obligations to
permit such inspection by and to communicate with Regulatory Authorities;
provided that Dynavax does so in accordance with Applicable Laws.

4.4Pharmacovigilance Agreement.  As soon as reasonably practicable after the
Effective Date, and in any event, prior to the use of the Product in any human
clinical trial, the Parties shall enter into a pharmacovigilance agreement
setting forth the pharmacovigilance responsibilities of the Parties with respect
to the CpG Material (the “Pharmacovigilance Agreement”).  Each Party agrees to
comply, and to cause its Affiliates and, in the case of Purchaser, Purchaser’s
licensees of the Product, to comply, with such Party’s obligations under the
Pharmacovigilance Agreement.

4.5Required Licenses.  

(a)For CpG Material.  Dynavax shall, at all times during the Term, have and
maintain all of the licences, permissions, authorizations, consents, and permits
that it needs to carry out its obligations under this Agreement in compliance
with Applicable Laws, including, if necessary, a drug master file in respect of
the CpG Material (the “DMF”).  Upon request, Dynavax shall provide, or cause its
CMO to provide, to relevant Regulatory Authorities letters of authorization or
other written statements permitting such Regulatory Authorities to refer to
information in the DMF in support of Purchaser’s CTAs or Regulatory Approvals
for Products, without direct disclosure to Purchaser of such
information.  Unless required by Applicable Laws, in no event shall Dynavax or
its CMO be obligated to provide the DMF or any information contained therein
directly to Purchaser or its Affiliates.  Upon Purchaser’s request, Dynavax will
provide directly to relevant Regulatory Authorities such other data and
documentation regarding the CpG Materials or the manufacture thereof as are
reasonably required for Purchaser to apply for and maintain CTAs and Regulatory
Approvals for use of the CpG Materials in the Products, provided that, unless
required by Applicable Laws, Dynavax nor its CMO shall have any obligation to
provide or disclose any such data or documentation to Purchaser.  Subject to the
foregoing limitations on Dynavax’s obligations, Dynavax shall also, upon
Purchaser’s request, reasonably assist Purchaser and its designees in preparing
and updating any submissions or other documents required by any Regulatory
Authority for approval of the Products, and Purchaser shall compensate Dynavax
for providing such assistance at a reasonable hourly rate to be mutually agreed
by the Parties.

(b)For Products.  For the avoidance of doubt, Purchaser shall be solely
responsible for obtaining and maintaining all licenses, permissions,
authorizations, consents, and permits necessary for the research, development,
manufacture (excluding manufacture of the CpG Material), use, marketing,
promotion, distribution, handling, storage, sale, or other disposition of the
Vaccine and Products, and for complying with all Applicable Laws in connection
with carrying out the foregoing activities.

16



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

Article 5
USE OF CpG Material

5.1License Grant.  Subject to the terms of this Agreement, including
Section 5.2, Dynavax hereby grants to Purchaser a worldwide, fully-paid up,
royalty-free, non-exclusive, non-transferable (except in connection with a
permitted assignment of this Agreement in accordance with Section 11.6), limited
license, with the right to grant sublicenses, under the Dynavax Technology
solely to develop, make, have made, use, sell, have sold, offer for sale, import
and otherwise commercially exploit Products in the Field; provided, however,
that the foregoing license to make and have made Products is limited to the
right to make or have made Products using the CpG Material supplied by Dynavax
pursuant to this Agreement, and specifically excludes any license or other right
to make or have made the CpG Adjuvant or CpG Material.  The license granted to
Purchaser in this Section 5.1 includes the right to sublicense (through multiple
tiers) to Purchaser’s Affiliates and to Purchaser’s  or Purchaser’s Affiliates’
licensees or distributors of Products and any other companies that work with
Purchaser or Affiliate in connection with the manufacture, supply, and other
commercialization of the Products and Purchaser shall be responsible for the
compliance of any sublicensees with this Agreement.  Purchaser shall not have
any other right to grant sublicenses under the license granted to Purchaser in
this Section 5.1; provided, however, that Purchaser may contract with Third
Party CMOs for the manufacture, on Purchaser’s behalf, of Products using the CpG
Material supplied under this Agreement, and such contracting shall not be
considered a sublicense.  The foregoing license shall not be construed to
obligate Dynavax to disclose or transfer to Purchaser any Dynavax Technology.

5.2[***].  

5.3No Implied License.  Except as set forth in this Agreement, neither Party
shall acquire any license or other intellectual property interest, by
implication or otherwise, under or to any Patents or Know-How owned or
controlled by the other Party.

Article 6
Intellectual Property

6.1Ownership of CpG Adjuvant, Vaccine and Vaccine Formulation.  Purchaser and
Valneva Austria acknowledge that the CpG Adjuvant is proprietary to Dynavax,
that Dynavax is and shall at all times remain the sole and exclusive owner of,
and shall not be restricted in any way from taking any steps to protect, any and
all intellectual property rights of any nature whatsoever and whenever and
however arising in and to the CpG Adjuvant, and that neither Purchaser nor
Valneva Austria shall not obtain any right, ownership interest, or, except as
expressly set forth in Section 5.1, license in or to the CpG Material as a
result of its purchase, receipt, or use of the CpG Material under this
Agreement.  Dynavax acknowledges that the Vaccine and Vaccine Formulation are
proprietary to Purchaser or its Affiliate, that Purchaser or its Affiliate is
and shall at all times remain the sole and exclusive owner of, and shall not be
restricted in any way from taking any steps to protect, any and all intellectual
property rights of any nature whatsoever and whenever and however arising in and
to the Vaccine and Vaccine Formulation, and that Dynavax shall not obtain any
right, ownership interest, or license in or to the Vaccine and Vaccine
Formulation as a result of the inclusion by Purchaser or Valneva Austria of the
CPG Material in the Product or otherwise.

17



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

6.2Ownership of Foreground IP related to CpG Adjuvant, Vaccine, Vaccine
Formulation. Dynavax shall own any invention, discovery and know how, as well as
any patent or other intellectual property rights thereunder that solely relate
to, is an improvement or modification of, or is a new method of use of solely
the CpG Adjuvant arising under the Collaboration Agreements ("Dynavax Foreground
IP"). Purchaser shall own any invention, discovery and know how, as well as any
patent or other intellectual property rights thereunder that solely relate to,
is an improvement or modification of, or is a new method of use of solely
Vaccine or Vaccine Formulation arising under the Collaboration Agreements
("Valneva Foreground IP").  

6.3Ownership of Foreground Patents related to Product. Dynavax and Valneva
Austria shall jointly own all Patents arising under the Collaboration
Agreements, solely where such Patents relate [***] (“Joint Patents”). All other
intellectual property arising under the Collaboration Agreements other than the
Dynavax Foreground IP, the Valneva Foreground IP, and Joint Patents, shall
[***].

6.4License to Dynavax. Valneva Austria hereby grants Dynavax (a) [***] license
under the Joint Patents to make, use, develop, sell, and commercialize, any
vaccine other than the Product or a Biosimilar Version of the Product, and (b)
[***] license under the Joint Patents to make, use, develop, sell, and otherwise
commercialize the CpG Adjuvant [***].

6.5License to Purchaser. In addition to the licenses granted under Section 5.1,
Dynavax hereby grants Purchaser (a) [***] license under the Joint Patents to
make, use, develop, sell, and otherwise commercialize, any vaccine, and (b)
[***] license under the Joint Patents to make, use, develop, sell, and otherwise
commercialize the Product or Biosimilar Versions thereof.

6.6Prosecution, Maintenance of Joint Patents: Dynavax, Valneva Austria and
Purchaser agree that the inventorship shall be determined in accordance with
U.S. patents laws. Valneva Austria shall have the sole right to file, prosecute
and maintain any patent rights with regard to Joint Patents, at Valneva
Austria’s sole cost. At Valneva Austria’s request and cost, Dynavax shall
cooperate and assist Purchaser in the preparation, prosecution and maintenance
of such Joint Patents. Valneva Austria shall keep Dynavax informed on the status
of the preparation, filing, prosecution and maintenance of all Joint Patents.
Further, Valneva Austria will (i) allow Dynavax a reasonable opportunity and
reasonable time to review and provide comment to Valneva Austria’s counsel
regarding relevant substantive communications to Valneva Austria’s drafts of any
responses or other proposed substantive filings by Valneva Austria before any
applicable filings are submitted to any relevant patent office (or governmental
authority) in a major market and (ii) reflect any reasonable and timely comments
offered by Dynavax in any final filings submitted by Valneva Austria to any
relevant patent office (or governmental authority) in a major markets unless
Valneva Austria believes doing so may delay filing issuance, maintenance or
otherwise compromise or adversely affect patent coverage for the Product.

6.7Enforcement and Defense of Joint Patents: Valneva Austria and its Affiliates
and sublicensees shall have the exclusive right to enforce and defend those
Joint Patents against Third Parties which infringe the subject matter of any of
the Joint Patents solely related to the Product or a Biosimilar Version of the
Product (but not any other vaccine). Dynavax shall have the exclusive right to
enforce and defend those Joint Patents against Third Parties which infringe the
subject matter of any Joint Patents solely related to the CpG Adjuvant [***].
For the avoidance of doubt,

18



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

neither Party shall concede the invalidity of the Joint Patents in any
settlement discussions with Third Parties. Valneva Austria and Dynavax shall
cooperate, at the cost of the requestor, in any enforcement or defense actions
of the Joint Patents, including being joined as a party, if required under the
relevant Applicable Law. In the event that a Party wishes to enforce and/or
defend against any Third Party any Joint Patents that do not (i) solely relate
to the Product or a Biosimilar Version of the Product, or (ii) solely relate to
the CpG Adjuvant [***], the Parties shall in good faith discuss and agree the
basis upon which such enforcement may proceed.

6.8Collaboration Agreements.  This Article 6 supersedes the entirety of Sections
6.2 and 6.4 in that certain Clinical Collaboration Agreement dated July 31, 2020
between Dynavax and Valneva Austria, and the entirety of Section 3 of that
certain Collaboration Agreement dated April 15, 2020, between Dynavax and
Valneva Austria, as amended by Amendment No. 1 dated July 29, 2020.

Article 7
CONFIDENTIALITY

7.1Confidentiality.  At all times during the Term and for a period of [***]
years thereafter, each Party shall, and shall cause its Affiliates and its and
their respective officers, directors, employees, consultants, contractors, and
agents to, keep confidential and not publish or otherwise disclose to a Third
Party and not use, directly or indirectly, for any purpose, any Confidential
Information furnished or otherwise made known to it, directly or indirectly, by
the other Party, except to the extent such disclosure or use is expressly
permitted by the terms of this Agreement.  Notwithstanding the foregoing, the
confidentiality and non-use obligations under this Section 7.1 shall not include
any information that:

(a)has been published by a Third Party or otherwise is or hereafter becomes part
of the public domain by public use, publication, general knowledge, or the like
through no wrongful act, fault, or negligence on the part of the Receiving
Party;

(b)was in the Receiving Party’s possession (or that of any of its Affiliates)
prior to disclosure by the Disclosing Party without any obligation of
confidentiality with respect to such information, as evidenced by the Receiving
Party's records or other competent proof;

(c)is subsequently received by the Receiving Party (or that of any of its
Affiliates) from a Third Party without restriction and without the Receiving
Party's knowledge of breach of any agreement between such Third Party and the
Disclosing Party;

(d)is made available to Third Parties by the Disclosing Party without
restriction on disclosure to the Receiving Party’s knowledge; or

(e)has been independently developed by the Receiving Party (or that of any of
its Affiliates) without use of, or access to, the Disclosing Party’s
Confidential Information as evidenced by the Receiving Party's records or other
competent proof.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because the Confidential

19



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

Information is embraced by more general information in the public domain or in
the possession of the receiving Party.  Further, any combination of Confidential
Information shall not be considered in the public domain or in the possession of
the Receiving Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of the Receiving Party
unless the combination and its principles are in the public domain or in the
possession of the Receiving Party.

7.2Permitted Disclosures.  The Receiving Party may disclose the existence or
terms of this Agreement or Confidential Information of the Disclosing Party as
expressly permitted by this Agreement or to the extent such disclosure is
reasonably necessary in the following instances:

(a)obtaining and maintaining CTAs and Regulatory Approvals of CpG Adjuvant (in
the case of Dynavax as the Receiving Party) and Products (in the case of
Purchaser as the Receiving Party);

(b)complying with valid court orders or Applicable Laws, or the rules of any
securities exchange on which a Party’s securities are listed or the requirements
of any Regulatory Authority or Government Authority;

(c)in the case of the Purchaser, in responding to requests for information from
the UK Government requiring such disclosure;

(d)disclosure to its and its Affiliates’ employees, consultants, contractors,
and agents, in each case on a need-to-know basis in connection with development
or manufacture of the CpG Material (in the case of Dynavax) or the development,
manufacture, or commercialization of any Product (in the case of Purchaser), in
each case in accordance with the terms of this Agreement and under written
obligations of confidentiality and non-use at least substantially similar to
those herein; and

(e)disclosure to actual and bona fide potential investors, acquirors, and other
financial partners for the purpose of evaluating or carrying out an actual or
potential investment or acquisition, in each case under written obligations of
confidentiality and non-use at least as stringent as those herein; provided that
the disclosing Party limits such disclosure to the maximum extent possible and
redacts the financial terms and other provisions of this Agreement that are not
reasonably required to be disclosed in connection with such potential investment
or acquisition.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 7.2(b) or Section 7.2(c), it will, except where impermissible, give
reasonable advance notice to the other Party of such required disclosure and
comply with all reasonable requests of the Disclosing Party with respect to
maintaining confidence of such Confidential Information and in any event shall
use at least the same diligent efforts to secure confidential treatment of such
Confidential Information as such Party would use to protect its own confidential
information of a similar nature, but in no event less than reasonable efforts.

7.3Use of Name.  Except as expressly provided herein, neither Party shall use
the name, logo, or trademark of the other Party or any of its Affiliates (or any
abbreviation or

20



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

adaptation thereof) in any publication, press release, marketing and promotional
material, or other form of publicity without the prior written approval of such
other Party in each instance, which approval shall not be unreasonably withheld
or delayed.  The restrictions imposed by this Section 7.3 shall not prohibit
either Party from making any disclosure identifying the other Party that, in the
opinion of the Disclosing Party’s counsel, is required by Applicable Law.

7.4Return of Confidential Information.  Upon the earlier of expiration or
termination of this Agreement for any reason, each Party shall promptly return
to the other Party, or delete or destroy, in each such Party’s discretion, all
records and materials in such Party’s possession or control containing
Confidential Information of the other Party; provided that the other Party shall
be permitted to retain one (1) copy of such Confidential Information for the
sole purpose of performing any continuing obligations under this Agreement, as
required by Applicable Law, or for legal archival purposes, which copy shall
remain subject to the non-use and non-disclosure provisions contained herein.

Article 8
REPRESENTATIONS AND WARRANTIES

8.1Mutual Representations, Warranties, and Covenants.  

(a)Authorizations.  Each Party represents and warrants to the other Party that,
as of the Effective Date: (i) it is duly organized and validly existing under
the laws of its jurisdiction of incorporation or formation, and has full
corporate or other power and authority to enter into this Agreement and to carry
out the provisions hereof, (ii) it is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder, and the person or
persons executing this Agreement on its behalf has been duly authorized to do so
by all requisite corporate or partnership action, and (iii) this Agreement is
legally binding upon it, enforceable in accordance with its terms, and does not
conflict with any agreement, instrument, or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material law or
regulation of any court, governmental body, or administrative or other agency
having jurisdiction over it.

(b)Debarment.  Dynavax represents, warrants, and covenants to Purchaser that
none of it, its Affiliates, or, to its knowledge based on representations,
warranties and covenants made by its CMOs, its CMOs, is debarred or disqualified
under the U.S. Federal Food, Drug and Cosmetic Act, or comparable laws in any
country or jurisdiction other than the U.S., (nor is aware of any pending or
potential actions that would give rise to such ineligibility) and it and its
Affiliates does not, and will not during the Term, employ or use the services of
any Person who is debarred or disqualified, in connection with activities
relating to the CpG Material or any Product.  In the event that Dynavax becomes
aware of the debarment or disqualification or threatened debarment or
disqualification of any person providing services to Dynavax, including Dynavax
itself or its Affiliates, that directly or indirectly relate to activities
contemplated by this Agreement, Dynavax shall immediately notify Purchaser in
writing and shall cease employing, contracting with, or retaining any such
Person to perform any such services.

(c)CMOs.  Dynavax represents and warrants to Purchaser that (i) each Facility at
which CpG Material is manufactured, tested, stored, packaged, labeled or
supplied, is operated

21



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

in compliance with Applicable Laws, including GMP and is registered with the
applicable Regulatory Authority; and (ii) its agreements with its CMOs,
including any quality or pharmacovigilance agreements, contain terms that are
customary in biopharmaceutical industry and required to ensure that the CpG
Material is manufactured, tested, stored, packaged, labeled, and supplied in
compliance with Applicable Laws, including GMP.

8.2Product Warranties.  Dynavax represents and warrants to Purchaser that:

(a)all CpG Material supplied to Purchaser pursuant to this Agreement will be
manufactured in compliance with Applicable Laws relevant to the manufacture of
the CpG Material at the Facility, including GMP;

(b)all CpG Material supplied to Purchaser pursuant to this Agreement, at the
time of delivery of such CpG Material to Purchaser pursuant to Section 2.4(a),
will comply with the Specifications; and

(c)all CpG Material supplied to Purchaser pursuant to this Agreement will, at
the time of delivery of such CpG Material to Purchaser pursuant to
Section 2.4(a), be free and clear of any liens, security interests, or other
encumbrances.

8.3Mutual Covenants.  Each Party hereby covenants to the other Party that, in
connection with the performance of its activities under this Agreement:

(a)neither such Party nor any of its Affiliates will, (or any of their
respective employees and consultants (including CMOs) directly or indirectly
through Affiliates or Third Parties, pay, promise, or offer to pay, or authorize
the payment of, any money or give any promise or offer to give, or authorize the
giving of anything of value to a public official or entity or other Person for
purpose of obtaining or retaining business for or with, or directing business
to, any Person, including such Party and its Affiliates, nor will such Party or
any of its Affiliates (or any of their respective employees and consultants
(including CMOs) directly or indirectly promise, offer, or provide any corrupt
payment, gratuity, emolument, bribe, kickback, illicit gift, or hospitality or
other illegal or unethical benefit to a public official or entity or any other
Person;

(b)neither such Party nor any of its Affiliates (or any of their respective
employees and consultants or CMOs), in connection with the exercise of such
Party’s rights or performance of such Party’s obligations under this Agreement,
shall cause the other Party to be in violation of Anti-Corruption Laws or Export
Control Laws;

(c)such Party shall immediately notify the other Party if such Party has any
information that there is or is likely to be a violation of Anti-Corruption Laws
or Export Control Laws in connection with the exercise of such Party’s rights or
performance of such Party’s obligations under this Agreement; and

(d)each Party shall undertake due diligence activities appropriate to its
activities under this Agreement in accordance with applicable Anti-Corruption
Laws and related guidance, including guidance issued by the U.S. Department of
Justice Criminal Division (entitled “Evaluation of Corporate Compliance
Programs”) concerning the FCPA, and issued by the U.K.

22



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

Ministry of Justice concerning the UK Bribery Act 2010, such activities to
include the conduct of appropriate due diligence in relation to Third Party
contractors, and shall to the extent permitted by Applicable Law, reasonably
collaborate with the other Party to ensure such compliance.

8.4Disclaimers.  Except as expressly stated in this Agreement, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE.

Article 9
INDEMNIFICATION

9.1Indemnification by Dynavax.  Dynavax shall defend, indemnify, and hold
harmless Purchaser and its Affiliates and their respective directors, officers,
employees, and agents (each, a “Purchaser Indemnitee”) from and against any and
all losses, damages, liabilities, and expenses (including reasonable attorneys’
fees and expenses) (collectively, “Losses”) incurred by the Purchaser
Indemnitees as a result of any claim, demand, action, or other proceeding by a
Third Party (collectively, “Claims”) to the extent caused by: (a) the breach by
any Dynavax Indemnitee (including of its CMOs) of any warranty, representation,
covenant, or agreement made by Dynavax in this Agreement; or (b) the negligence,
gross negligence or willful misconduct of any Dynavax Indemnitee or its CMOs; or
(c) the CpG Material provided under this Agreement, including claims that the
manufacture, use, supply, import or export of the CpG Materials infringes or
misappropriates a Third Party’s intellectual property rights; except, in each
case ((a) through (c)), to the extent such Losses or Claims result from an event
for which Purchaser has an obligation to indemnify Dynavax under Section 9.2.  

9.2Indemnification by Purchaser.  Purchaser shall defend, indemnify, and hold
harmless Dynavax and its Affiliates and their respective directors, officers,
employees, and agents (each, a “Dynavax Indemnitee”) from and against any and
all Losses incurred by the Dynavax Indemnitees as a result of any Claim to the
extent caused by: (a) the breach by any Purchaser Indemnitee of any warranty,
representation, covenant, or agreement made by Purchaser in this Agreement, (b)
the negligence, gross negligence or willful misconduct of any Purchaser
Indemnitee, or (c) the disposition by or on behalf of Purchaser of any Product
manufactured with CpG Materials under this Agreement, including claims that the
manufacture, use, supply, import or export of Product (excluding the CpG
Materials), infringes or misappropriates a Third Party’s intellectual property
rights; except, in each case ((a)-(c)), to the extent such Losses or Claims
result from an event for which Dynavax has an obligation to indemnify Purchaser
under Section 9.1.

9.3Indemnification Procedures.  A Party that intends to claim indemnification
under this Article 9 (the “Indemnitee”) shall promptly notify the indemnifying
Party (the “Indemnitor”) in writing of the Claim in respect of which the
Indemnitee intends to claim such indemnification, and subject to the remainder
of this Section 9.3, the Indemnitor shall have sole control of the defense or
settlement thereof at its own expense.  The failure to deliver written notice to
the Indemnitor within a reasonable time after the commencement of any action
with respect to a Claim

23



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

shall only relieve the Indemnitor of its indemnification obligations under this
Article 9 if and to the extent the Indemnitor is actually prejudiced
thereby.  The Indemnitee may participate in the Indemnitor’s defense of and
settlement negotiations for any Claim with counsel of the Indemnitee’s own
choice (but in that case at the Indemnitee's cost and expense).  The Indemnitee
shall not settle any Claim for which it seeks indemnification hereunder without
the consent of the Indemnitor, which consent shall not be unreasonably withheld,
conditioned, or delayed. The Indemnitor shall not settle any Claim which imposes
any liability or obligation on the Indemnitee (unless the settlement involves
only the payment of money), involves any admission of wrongdoing on the part of
the Indemnitee, or does not include a release of all claims against the
Indemnitee, without the prior written consent of the Indemnitee, which consent
shall not to be unreasonably withheld, conditioned, or delayed. The Indemnitee
shall reasonably cooperate with the Indemnitor and its legal representatives in
the investigation of any action with respect to a Claim covered by this
indemnification at the Indemnitor’s expense.

9.4Insurance.  Each Party shall maintain commercial general liability insurance
and product liability and other appropriate insurance, at its own expense, in an
amount consistent with sound business practice and reasonable in light of its
obligations under this Agreement.  Each Party shall maintain such insurance for
the period commencing promptly after the Effective Date until [***] years after
the Term.  Each Party shall provide evidence of such coverage to the other Party
upon request, including a certificate of insurance (if applicable).  It is
understood that such insurance shall not be construed to create any limit of
either Party’s obligations or liabilities with respect to its indemnification
obligations under this Agreement.

9.5Limitation of Liability.  

(a)EXCEPT AS PROVIDED UNDER SECTION 9.5(b), (I) NEITHER PARTY SHALL BE LIABLE TO
THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES, OR
LOST PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT, THE CPG MATERIALS, OR
THE PRODUCT, INCLUDING ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES AND (II) EACH PARTY’S MAXIMUM LIABILITY FOR
DAMAGES RELATED TO THIS AGREEMENT, THE CPG MATERIALS OR PRODUCT, REGARDLESS OF
THE CAUSE OF ACTION, WILL NOT EXCEED [***].

(b)NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT IS INTENDED TO OR
SHALL LIMIT OR RESTRICT AND THE LIMITATIONS UNDER SECTION 9.5(a) SHALL NOT APPLY
WITH RESPECT TO (I) ANY LOSSES OR CLAIMS SUBJECT TO EITHER PARTY’S
INDEMNIFICATION RIGHTS OR OBLIGATIONS UNDER SECTIONS 9.1 OR 9.2, (II) DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN Article 7, OR
(III) A PARTY’S RIGHT TO RECOVER DAMAGES FOR FRAUD BY THE OTHER PARTY.  

24



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

Article 10
TERM AND TERMINATION

10.1Term.  

(a)The provisions of this Section 10.1 and of Section 11.2 shall be legally
binding immediately as this Agreement has been signed by both Parties. All other
provisions of this Agreement shall be effective and legally binding upon the
Parties upon the later of:

(i)the execution of the Vaccine Supply Agreement by both the Valneva Austria and
the UK Crown (prompt notice of which will be provided by Purchaser to Dynavax);
and

(ii)one minute after the end of trading on NASDAQ on Friday 11 September 2020
(the “Effective Date”). If the Vaccine Supply Agreement is not executed by the
Valneva Austria and the UK Crown by 11.59 pm UK time on Sunday 13 September
2020, this Agreement will be null and void ab initio and will have no effect
whatsoever.

(b)This Agreement will commence on the Effective Date and will continue through
December 31, 2025 or until earlier terminated by the Parties pursuant to
Section 10.2 (the “Initial Term”).  After the Initial Term, this Agreement shall
automatically renew each year thereafter for a period of one (1) year (each, a
“Renewal Term” and all Renewal Terms together with the Initial Term, the
“Term”), unless either Party notifies the other Party in writing twelve (12)
months prior to the renewal date that the notifying Party does not wish to renew
the Agreement.

10.2Termination.

(a)Material Breach.  Each Party shall have the right to terminate this Agreement
immediately upon written notice to the other Party if such other Party
materially breaches this Agreement and has not cured such breach to the
reasonable satisfaction of the non-breaching Party within [***] days after
receipt from the non-breaching Party of written notice specifying the breach and
requesting its cure.

10.3Termination for Insolvency.  In the event that a Party (a) files for
protection under bankruptcy or insolvency laws, (b) makes an assignment for the
benefit of creditors, (c) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
[***] days after such filing, (d) proposes a written agreement of composition or
extension of its debts, (e) is a party to any dissolution or liquidation,
(f) files a petition under any bankruptcy or insolvency act or has any such
petition filed against that is not discharged within [***] days of the filing
thereof, or (g) admits in writing its inability generally to meet its
obligations as they fall due in the general course, then the other Party may
terminate this Agreement in its entirety effective immediately upon written
notice to such Party.

10.4Purchaser Suspension Rights. Purchaser shall have the right to suspend
delivery by Dynavax of any quantities of CpG Material, without liability, in the
event of any of the

25



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

following occurring, with respect to the clinical trials undertaken with respect
to the Product and, where applicable, with respect to the commercialization of
the Product:

(a)based on the decision of a Regulatory Authority or independent trial safety
monitoring board those trials are cancelled or suspended for more than one
hundred eighty (180) days for reasons directly attributable to the CpG Material;

(b)as a result of those trials the CpG Material, or its use in connection with
the Vaccine, is deemed unsafe by a Regulatory Authority; or

(c)following the decision of a Regulatory Authority or independent trial safety
monitoring board, the commercialization of the Product is suspended or a recall
of the Product is demanded.

10.5Effects of Termination; Survival.  Termination or expiration of this
Agreement shall not affect the rights or obligations of the Parties under this
Agreement that have accrued prior to the date of termination or
expiration.  Upon termination of this Agreement (a) for any reason, Purchaser
shall pay all undisputed outstanding invoices; and (b) by Purchaser pursuant to
Section 10.2(a), Purchaser shall have the right to request that Dynavax
manufacture and deliver to Purchaser, in which case Dynavax shall manufacture
and deliver to Purchaser, the CpG Material  under all outstanding accepted
Purchase Orders on the relevant scheduled delivery dates and Purchaser shall pay
Dynavax the Final Payment for such Purchase Orders not later than [***] days
after Purchaser’s acceptance date therefor.  Notwithstanding anything to the
contrary, the following provisions shall survive any expiration or termination
of this Agreement: Article 1 (Definitions), Section 5.2 (Restrictions on Use of
CpG Material), Article 6 (Intellectual Property), Article 7 (Confidentiality),
Article 9 (Indemnification), Section 10.5 (Effects of Termination; Survival),
and Article 11 (General Provisions).

Article 11
GENERAL PROVISIONS

11.1Force Majeure.  Neither Party shall be liable to the other for any failure
to fulfil its obligations under the Agreement to the extent that such failure is
caused by force majeure event.  As used in this Section 11.1, a “force majeure
event” means any events which a Party could not reasonably have foreseen,
prevented, mitigated risks from, or controlled by reason of the unavoidable,
unforeseeable, or uncontrollable nature of such events, including (in each case
provided they, or events resulting from them, have the preceding
characteristics) fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, pandemics, quarantines, riots, insurrections, civil or foreign wars,
or strikes, as well as any other circumstances beyond the reasonable control of
the affected Party.  The Party affected by the occurrence of a force majeure
event shall (a) promptly inform the other Party thereof and (b) use reasonable
efforts to mitigate the consequences of such force majeure event and to remedy
the situation and recommence performance as soon as reasonably practicable.  Any
timelines affected by a force majeure event shall be extended for a period equal
to that of the delay.  The affected Party shall provide notice of the start and
stop of any force majeure event to the other Party.

26



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

11.2Governing Law.  This Agreement, and all questions regarding the existence,
validity, interpretation, breach, or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, United States, without reference to its conflicts of law
principles.  The application of the U.N. Convention on Contracts for the
International Sale of Goods (1980) is excluded.  

11.3Dispute Resolution.  

(a)General.  Any dispute between the Parties arising out of, in connection with
or relating to this Agreement or any document or instrument delivered in
connection herewith (a “Dispute”) shall be resolved pursuant to this
Section 11.3.

(b)Senior Officers.  Any Dispute shall first be referred to the Senior Officers
of the Parties, who shall confer in good faith on the resolution of the
issue.  Any final decision mutually agreed to by the Senior Officers in writing
and signed by authorized representatives of the Parties shall be conclusive and
binding on the Parties.

(c)Exclusive Jurisdiction and Venue.  If the Senior Officers are not able to
agree on the resolution of a Dispute within thirty (30) days (or such other
period of time as mutually agreed by the Senior Officers) after such Dispute was
first referred to them, then, if a Party wishes to pursue further resolution of
such Dispute, subject to Section 11.3(d) below, such Dispute shall be subject to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York (the “Court”).  Each Party hereby irrevocably consents to
the personal jurisdiction of the Court for any action, suit or proceeding (other
than appeals therefrom) arising out of, in connection with or relating to this
Agreement or any document or instrument delivered in connection herewith, agrees
not to raise any objection at any time to the laying or maintaining of the venue
of any such action, suit or proceeding in such Court, irrevocably waives any
claim that such action, suit or other proceeding has been brought in an
inconvenient forum, and further irrevocably waives the right to object, with
respect to such action, suit or other proceeding, that such Court does not have
any jurisdiction over such Party.  Each Party further agrees that service of any
process, summons, notice or document delivered by reputable international
overnight or express courier service to its address set forth in Section 11.5
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such Court.

Each Party further agrees that service of any process, summons, notice or
document delivered by reputable international overnight or express courier
service to its address set forth in Section 11.5 shall be effective service of
process for any action, suit or proceeding brought against it under this
Agreement in any Court.

(d)Interim Relief.  Notwithstanding anything herein to the contrary, including
Section 11.3(b), nothing in this Section 11.3 shall preclude either Party from
(i) seeking interim or provisional relief, including a temporary restraining
order, preliminary injunction, or other interim equitable relief concerning a
Dispute in any court of competent jurisdiction before or after the initiation of
a proceeding as set forth in Section 11.3(c), and (ii) the Parties may submit
any dispute, controversy, or claim relating to the scope, validity,
enforceability or infringement of any intellectual property before any relevant
administrative body, in the country in which such

27



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

intellectual property was granted or arose without first having complied with
the procedures set forth in Section 11.3(c).  This Section 11.3(d) shall be
specifically enforceable.

11.4Entire Agreement; Amendment.  This Agreement, including the Exhibits, is
both a final expression of the Parties’ agreement and a complete and exclusive
statement with respect to all of its terms.  This Agreement supersedes all prior
and contemporaneous agreements and communications, whether oral, written, or
otherwise, concerning any and all matters contained herein (including the
Confidentiality Agreement between the Parties dated 6 April 2020; provided that
all “Confidential Information” disclosed or received under such Confidentiality
Agreement shall be deemed “Confidential Information” under this Agreement and
subject to the terms and conditions of this Agreement); provided however, that
except as set forth in Section 6.8, the Collaboration Agreements shall continue
in full force and effect in accordance with their respective terms.  This
Agreement may only be modified or supplemented in a writing expressly stated for
such purpose and signed by the authorized representatives of the Parties to this
Agreement.  No modification to this Agreement will be effected by the
acknowledgment or acceptance of any Purchase Order or shipping instruction forms
or similar documents containing terms or conditions at variance with or in
addition to those set forth herein.

11.5Notices.  Except for any Purchase Orders or any acknowledgement of any
Purchase Orders, which will be transmitted electronically, any notice required
or permitted to be given under this Agreement must be in writing in English and
delivered either in person, by air mail (postage prepaid) requiring return
receipt, or by overnight courier to the Party to be notified at its address(es)
given below, or at any address such Party may designate by prior written notice
to the other in accordance with this Section 11.5.  Notice shall be deemed
sufficiently given for all purposes upon the earliest of:  (a) if delivered in
person, the date of actual receipt, (b) if air mailed, on the date of receipt as
evidenced by the date on the return receipt, and (c) if delivered by overnight
or express courier, the date of receipt as evidenced by the date on the
courier’s receipt.  Any such notice shall be deemed to have been given on the
Business Day delivered, or if delivered or sent on a non-Business Day, then on
the next Business Day. Each Party may also provide a courtesy copy of any such
notice by e-mail (which copy shall not constitute notice).

If to Purchaser, notices must be addressed to:

Valneva Scotland Limited

Oakbank Park Rd

Livingston EH53 0TG

United Kingdom

Attention: Finance Director

with a copy, which shall not constitute notice, to:

Valneva SE

6 rue Alain Bombard 44800

Saint Herblain

France

Attn:  General Counsel

e-mail: [***]

28



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

If to Valneva Austria, notices must be addressed to:

Valneva Austria GmbH

Campus Vienna Biocenter 3

1030 Vienna

Austria

Attention:  The COVID Programme Director

with a copy, which shall not constitute notice, to:

Valneva SE

6 rue Alain Bombard 44800

Saint Herblain

France

Attn:  General Counsel

e-mail: [***]

If to Dynavax, notices must be addressed to:

Dynavax Technologies Corporation

2100 Powell Street, Suite 900

Emeryville, CA 94608

USA

Attn:  President and Chief Operating Officer

with a copy, which shall not constitute notice, to:

Dynavax Technologies Corporation

2100 Powell Street, Suite 900

Emeryville, CA 94608

USA

Attn:  General Counsel

11.6Assignment.  Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld or conditioned); provided, however,
that either Party may assign or otherwise transfer this Agreement and its rights
and obligations hereunder without the other Party’s consent:

(a)in connection with the transfer or sale of all or substantially all of the
business or assets of such Party relating to this Agreement to a Third Party,
whether by merger, consolidation, divesture, restructure, sale of stock, sale of
assets, or otherwise; or

(b)to an Affiliate, provided that no such assignment shall relieve the assigning
Party of its obligations hereunder; or

(c)in the case of Purchaser, to the UK Crown or any entity of, or on behalf of,
the UK Crown.

29



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties specified above, and the name of a Party appearing herein will be deemed
to include the name of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Section 11.6.  Any assignment
not in accordance with this Section 11.6 shall be null and void.

11.7Performance by Affiliates.  Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates.  Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance.  Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

11.8Further Actions.  Each Party agrees to execute, acknowledge, and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.9Severability.  In the event that any term of this Agreement is held to be
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other portion of this Agreement, and in
such case the Parties shall promptly negotiate in good faith to amend such
illegal, invalid, or unenforceable term with a valid, legal, and enforceable
term that most closely effectuates the original intent of the Parties.

11.10No Waiver.  The failure on the part of a Party to enforce, or any delay in
enforcing, any right, power, or remedy that such Party may have under this
Agreement shall not constitute a waiver of any such right, power, or remedy, or
release the other Party from any obligations under this Agreement, except by a
written document signed by the Party against whom such waiver or release is
sought to be enforced.  Such written document shall specify the particular
matter waived and, if applicable, the relevant period of time.

11.11Relationship Between the Parties.  The Parties’ relationship, as
established by this Agreement, is solely that of independent contractors.  This
Agreement does not create any partnership, joint venture, or similar business
relationship between the Parties.  Neither Party is a legal representative of
the other Party and neither Party can assume or create any obligation,
representation, warranty, or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever.

11.12Interpretation.  The headings of clauses contained in this Agreement
preceding the text of the sections, subsections, and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction.  All references in this Agreement to the singular shall include
the plural where applicable.  Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections, and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection.  The word “including” and
similar words means including without limitation.  The word “or” means “and/or”
unless the context

30



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

dictates otherwise because the subjects of the conjunction are, or are intended
to be, mutually exclusive.  The words “herein”, “hereof”, and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision.  All references to days in this
Agreement mean calendar days, unless otherwise specified.  References to any
agreement, contract, statute, act, or regulation are to that agreement,
contract, statute, act, or regulation as amended, modified, or supplemented from
time to time in accordance with the terms hereof and thereto. Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
Party, irrespective of which Party may be deemed to have caused the ambiguity or
uncertainty to exist.  This Agreement has been prepared in the English language
and the English language shall control its interpretation.  In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral, or other communications between the Parties regarding this
Agreement, shall be in the English language.

11.13Counterparts; Electronic or Facsimile Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement may be
executed and delivered electronically, including by DocuSign, or by facsimile
and upon such delivery such electronic or facsimile signature will be deemed to
have the same effect as if the original signature had been delivered to the
other Party.

{Signature Page Follows}


31



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

In Witness Whereof, the Parties hereto have caused this Supply Agreement to be
executed and entered into by their duly authorized representatives as of the
Effective Date.

Dynavax Technologies Corporation

 

By:  __/s/ David Novack_       ___________

Name:  __David Novack _______________

Title:  __President and COO             ______

 

Date:  __11 September 2020 ____________

Valneva Scotland Ltd.

 

By:  __/s/ David Lawrence_______________

Name: _David Lawrence ________________

Title:  __Director   _____________________

 

Date:  __11 September 2020____  ________

 

By:  __/s/ Thomas Lingelbach            ______

Name:  _Thomas Lingelbach    ___________

Title:  __Director  _____________________

 

Date:  __11 September 2020 _____________

 

 

Valneva Austria GmbH

By:  __/s/ David Lawrence ______________

Name:  _ David Lawrence __ ____________

Title:  ___Managing Director __      _______

Date:  ___11 September 2020____________

 

 

By:  __/s/_ Frédéric Jacotot _____________

Name: __Frédéric Jacotot_____ __          __

Title: __Managing Director_                      __

 

Date:  ___11 September 2020___  _______

 

 

32



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

Exhibit A

CpG Adjuvant and CpG Material

Dynavax’s proprietary toll-like receptor 9 (TLR9) agonist adjuvant referred to
as CpG 1018

 

 

•

[***]

 

•

[***]

 

•

[***]

 

•

[***]

 

•

[***]

 

•

[***]

 

 

 

 

1



 

 

 



--------------------------------------------------------------------------------


Confidential

 

 

Exhibit B

Initial Forecast in Doses

 

Delivery schedule in million Doses based on the Dose Assumption (i.e., [***] mg
per Dose)

Delivery lead time = [***] months ([***] months for first [***] million Doses)

 

Q4 2020

Q1 2021

Q2 2021

Q3 2021

Q4 2021

Q1 2022

Q2 2022

Q3 2022

 

 

 

 

 

 

 

 

 

UK Order

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UK Delivery

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


Confidential

 

 

Exhibit C

Cost per Dose

 

[***]

[***]

[***]

 

 